Citation Nr: 1404177	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's friend


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1951 to January 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Service connection for bilateral hearing loss was previously denied by the RO in May 1998, and the Veteran did not initial an appeal of the decision or submit new and material evidence with respect to this claim within the applicable one-year period following the decision.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 
38 U.S.C. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In June 2011, the Veteran testified at a Board videoconference hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed May 1998 rating decision denied service connection for bilateral hearing loss on the basis that service treatment records indicate no findings regarding the claimed disability and there was no evidence of record of the claimed condition (no current disability).

2.  The evidence received since the May 1998 rating decision relates to an unestablished fact of current hearing loss disability that is necessary to substantiate the claim for service connection for bilateral hearing loss.  

3.  The Veteran has current disabilities of bilateral hearing loss and tinnitus.  

4.  The Veteran experienced acoustic trauma in service.

5.  The Veteran's bilateral hearing loss is related to active service.

6.  The Veteran's tinnitus had its onset during active service. 


CONCLUSIONS OF LAW

1.  The May 1998 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.159 (2013).  For reasons explained below, the Board finds the Veteran's service connection claim for bilateral hearing loss to be reopened by way of the submission of new and material evidence.  Additionally, as to the claims for service connection for bilateral hearing loss and tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, as there remains no aspect of the claims to be further substantiated, there is not further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

New and Material Evidence Analysis for Bilateral Hearing Loss

In this case, the Veteran seeks to reopen a previously denied claim of service connection for bilateral hearing loss.  The claim, initially filed in October 1997, was originally denied in a May 1998 rating decision, and the Veteran did not initiate an appeal of the decision.  He also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R.                § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§  3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown,     9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Although the RO decided that new and material evidence had been submitted to reopen the service connection for bilateral hearing loss, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the May 1998 rating decision, the RO denied the Veteran's service connection claim for bilateral hearing, finding that there was no record that the Veteran had bilateral hearing loss (no current disability) and no findings regarding the claimed disability in service treatment records.  The pertinent evidence of record at the time of the May 1998 rating decision included service treatment records, personnel records, the Veteran's lay statements, and reports that the Veteran had never received treatment from two private doctors.  

The Board has reviewed the evidence of record received since the May 1998 rating decision and finds that it qualifies as new and material evidence to warrant reopening of service connection for bilateral hearing loss.  Specifically, the new and material evidence of record includes private treatment records reflecting a previously unestablished fact of current diagnoses of bilateral hearing loss, namely, a February 2010 VA examination report, a January 2012 private medical opinion, and a January 2014 Board hearing transcript.  The Board finds that the above evidence, received after the May 1998 rating decision, is new, as it was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it provides evidence of a current disability and nexus opinions as to whether the Veteran's current bilateral hearing loss is causally related to active service (in-service noise exposure).  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material, and the requirements to reopen a claim for service connection for bilateral hearing loss under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, service connection for bilateral hearing loss will be reopened.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the May 1998 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Additionally, additional service records were not received since the May 1998 rating decision; therefore, 
38 C.F.R. § 3.156(c) does not apply.

Service Connection for Bilateral Hearing Loss and Tinnitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); however, tinnitus is not.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the claim for service connection for bilateral hearing loss.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of            38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss(which is an organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.                38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to military noise exposure.  He has submitted statements describing his in-service noise exposure and his belief that his in-service noise exposure caused his current bilateral hearing loss and tinnitus.  In an October 1997 claim, the Veteran contended that he had bilateral hearing loss from working near the flight line and firing range in service.  In a November 2009 claim, the Veteran reported noticing a deafening and ringing sound in both ears following a bomb raid.  The Veteran reported that the ringing sound never went away and that his hearing returned after a few days, but muffled.  The Veteran contended that both conditions have worsened over the years.

In a December 2009 written statement, the Veteran's spouse contended that, after the Veteran returned from active service, the Veteran reported a ringing in his ears that never went a way and that his hearing loss has worsened over the years.  In a December 2009 written statement, the Veteran reported that he was exposed to loud noises during service.  The Veteran reported that, during cook and bakery training, he went to the field where the other units conducted tactical training including live fire ranges every other day to prepare meals.  The Veteran contended that the mess tent he was located in was in the middle of the training site and that the firing was continuous.  The Veteran further contended that he experienced indirect fire exposure during service in Korea and that the noise from the explosion caused hearing problems and ringing in the ear.  

In a March 2010 written statement, the Veteran contended that he was exposed to bombing noises during May and June 1953 in Korea.  In a July 2010 written statement, the Veteran reported that from August 1951 until October 1952, while stationed at Eglin Air Force Base, a single street separated the dining facility he worked in from the airplane hanger and airfield and the flights would take off and land all day.  The Veteran reported an incident of a jet aircraft breaking the sound barrier and that the sound was so loud he thought he was going deaf.  The Veteran contended that from October 1953 and January 1955 his barracks was positioned about 200 yards from the flight line and, during the winter months, the aircraft would start every hour and ran for about 30 minutes.  The Veteran contended that he was exposed to constant noise day and night.  In a June 2013 written statement, the Veteran contended that, during service, a bomb dropped within extremely close proximity of his location.  The Veteran contended that he was exposed to loud machine gun fire on a weekly basis while preparing meals and serving food to other service members conducting advanced training and live-fire exercises.  The Veteran also contended that he was exposed to loud noise when an airplane broke the sound barrier making a low level pass over the runway during 1951 or 1952.  

At a January 2014 Board hearing, the Veteran testified that he was exposed to acoustic trauma when an airplane broke the sound barrier in 1951 or 1952 and that he had humming and hissing sound since that time that has gotten worse over the years.  The Veteran testified that while training in the food service field, his tent was set up 100 feet off the line of fire and that machine guns were fired constantly and that he did not have hearing protection.  The Veteran testified that he had a loud throbbing in his ears after being exposed to the continuous noise.  The Veteran denied noise exposure after service.  The Veteran testified that a bomb dropped 50 feet from his barracks during service and that he was exposed to airplanes running 24 hours a day on a flight line.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss "disability" that meets the regulatory criteria at 38 C.F.R. § 3.385 for VA compensation purposes.  As noted on a February 2010 VA examination report, audiometric testing showed hearing loss disability in both ears as defined by VA regulations; therefore, a current disability of hearing loss for VA purposes is shown.  See 38 C.F.R. § 3.385.  

Similarly, the evidence of record demonstrates that the Veteran has a current tinnitus disability.  During the same February 2010 VA examination and in repeated lay statements, the Veteran reported constant tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.   As detailed above, the Veteran has reported that he was exposed to acoustic trauma when, during cook and bakery training, he went to the field where the other units conducted tactical training including live fire ranges every other day to prepare meals; when a bomb exploded near his barracks in Korea; and from exposure to noise while be stationed next to a flight line.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.   

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's current diagnosed hearing loss is related to service.

In February 2010, the Veteran underwent a VA examination.  The Veteran reported being exposed to some explosion while in Korea.  The VA examiner noted that that only the whispered voice test was administered to the Veteran at service separation and that this test is not a reliable hearing test and does not test hearing in the higher frequencies.  The VA examiner opined that, given the lack of hearing test results, she could not resolve the issue of whether the current bilateral hearing loss was related to active service without resorting to mere speculation.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As such, the February 2010 VA examination opinion is accorded no probative weight.

In January 2012 private medical opinion, Dr. G.B. opined that the Veteran's hearing loss is secondary to a blast injury sustained during active service.  Exposure to blast noise in service is consistent with the Veteran's reported history of in-service noise exposure.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran.  The Board has found the Veteran's reports of in-service acoustic trauma to be credible.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently indicates that the Veteran's bilateral hearing loss is at least as likely as not related to the in-service acoustic trauma.

The Veteran sustained acoustic trauma in service.  He has been diagnosed with current bilateral hearing loss.  Resolving reasonable doubt in the Veteran's favor, the bilateral hearing loss is related to the acoustic trauma in service.  38 U.S.C.A.    § 5107; 38 C.F.R. § 3.102.

Having met the criteria for direct service connection based on an in-service injury causally linked to the current bilateral hearing loss, consideration under the provisions of 38 C.F.R. § 3.303(b) for presumptive service connection is not required in this case.  Because the appeal for service connection for bilateral hearing is being granted based on direct service connection, analysis of other potential theories for entitlement to service connection for bilateral hearing (i.e., on a presumptive basis under 38 C.F.R. § 3.303(b)) is not required and is rendered moot.  See 38 U.S.C.A. § 7104 (West 2002) (reflecting that the Board must decides questions of law or fact before it).  

As to the tinnitus disability, after reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran's currently diagnosed tinnitus was incurred in active service.  The unfavorable evidence includes the silence in the service treatment records with regard to complaints, symptoms, diagnosis, or treatment for tinnitus.  However, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

At the February 2010 VA examination, the VA examiner opined that tinnitus is as likely as not a symptom associated with the hearing loss.  The VA examiner opined that it is likely, given the Veteran's account of the bombing and the onset of tinnitus, that the tinnitus is related to the noise exposure while in the service.  Additionally, as noted above, the Veteran has also provided credible testimony and statements about the onset of tinnitus during active service.  For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in active service; thus, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal to reopen service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


